 Case 2:21-cv-02803-RGK-MAR Document 25-1 Filed 05/28/21 Page 1 of 2 Page ID #:182



1                        DECLARATION OF AUSA ANDREW BROWN

2          I, Andrew Brown, declare as follows:

3          1.   I am the Criminal Assistant United States Attorney assigned

4    to the investigation around U.S. Private Vaults (“USPV”).

5          2.   I have attached a copy of the indictment against USPV

6    hereto as Exhibit A.

7          3.   I sought and obtained a sealed federal seizure warrant for

8    certain business equipment at U.S. Private Vaults including the nests

9    of safety deposit boxes there.     The sealing order for the warrant
10   permitted the executing agents to serve it, as they were obliged to
11   do.
12         4.   I requested and obtained an order permitting the unsealing
13   of the seizure warrant and one paragraph of the warrant application,
14   and a copy of the seizure warrant and one paragraph of the warrant
15   application is attached hereto as Exhibit B.        As set forth therein,
16   the affidavit in support of the warrant and the warrant itself
17   discussed the agents inventorying the property contained in the
18   individual safety deposit boxes within the nests, in accordance with

19   the written inventory policies of the seizing agency, here the FBI.

20   They also discussed looking for contact information for the

21   boxholders to notify them of the seizure so that they could seek the

22   return of their property.

23         5.   On May 20 and 21, 2021, I held a Local Rule 7-3 Conference

24   of Counsel with plaintiff’s counsel Benjamin N. Gluck, Esq. regarding

25   / / /

26   / / /

27   / / /

28   / / /

                                           21
 Case 2:21-cv-02803-RGK-MAR Document 25-1 Filed 05/28/21 Page 2 of 2 Page ID #:183



1    the government’s motion to dismiss.        We were unable to resolve our

2    differences.

3         I declare under penalty of perjury under the laws of the United

4    States of America that the foregoing is true and correct and that

5    this declaration is executed at Los Angeles, California, on May 27,

6    2021.

7                                                        ________/s/_______
                                                         AUSA ANDREW BROWN
8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           22
